Report on Competition Policy 2008 (short presentation)
The next item is the report by Sophia in 't Veld, on behalf of the Committee on Economic and Monetary Policy, on competition policy 2008 -
rapporteur. - Mr President, Commissioners, dear colleagues - also those who are leaving the room right now - this report was adopted by a large majority in the Committee on Economic and Monetary Affairs (ECON) and it is the fruit of a joint effort of all political groups. I would like to thank all the shadow rapporteurs - who are still present as far as I can see - for their excellent cooperation.
ECON welcomes, in particular, the emphasis on consumers. The previous Commissioner, Mrs Kroes, did a splendid job of making the consumer the focus of the competition policies, and we trust Commissioner Almunia will build on that.
That brings me to the first big issue, namely that of cartels. We discussed at great length issues like the most effective sanctions, the fairness of high fines and the feasibility of criminal sanctions.
However, before I enter into the details of our discussions, I would like to remind European companies that the best guarantee for escaping sanctions is by simply not engaging in cartels. You may think that you are outsmarting the competition authorities but, in reality, you are doing harm to the consumer. Cartels are not smart. They are reprehensible.
We therefore welcome the firm stance taken by the European Commission on anti-competitive behaviour. It is essential that sanctions punish bad behaviour, in particular, of repeat offenders, but they must encourage compliance at the same time. Sanctions must have a sufficiently deterrent effect. High fines are an effective tool but, as a single instrument, they may be too blunt. Therefore, we invite the Commission to come up with proposals to make the toolkit more sophisticated and more effective. In the report, we suggest looking at issues such as individual responsibility, transparency and accountability of firms, shorter procedures, due process and the development of European standards and corporate compliance programmes.
A second key issue is State aid. In the context of the economic crisis, huge amounts of State aid have been granted. Exceptional circumstances call for exceptional measures. We recognise that, but we should not lose sight of the fact that granting State aid comes at a price. It distorts competition and it leads to record levels of public debt and budget deficits. The bill for this episode will be presented to future generations. We have a duty to justify every single cent that has been spent. I am therefore pleased that ECON urges the Commission to do a thorough evaluation of the results of the exceptional State aid operation.
We would, in particular, like to see an evaluation of State aid granted for the so-called green recovery. Two years ago, we were persuaded to accept the recovery package and the State aid measures with the promise that it would be used to bring about the long overdue shift to a sustainable knowledge economy. Now we ask you, has the money indeed brought about that shift? What has it been spent on? Who were the beneficiaries and what have they actually done for green recovery?
We also need clarity, Commissioner, about the impact of the State aid exercise in the financial sector and, in particular, its possible distortive effects.
I would like now to say a few words on the issue of vertical restraints. We know the current agreement will be revised for May of this year. The European Commission previously committed to closely involving the European Parliament in the review process. However, to my disappointment, I had to read about the latest version of the proposals in the media. When I then asked the Commission to get the same documents as had been leaked to the press, it took considerable arm twisting to get them and I cannot hide my annoyance at this. The Commission should put an end to the systematic and deliberate leaking to the press. To deny that it happens, frankly, is an insult to our intelligence.
On substance, the Commission proposals allow for discrimination against online retailers who do not have a bricks-and-mortar shop. I have used my prerogative as a rapporteur for tabling an amendment asking the Commission to correct this situation. In the 21st century, we must encourage, not stifle, competition from online retailers. We call on the Commission to put consumer interests over vested interests.
We ask the Commission to carry out the long overdue sector inquiries, in particular, into online advertising, which this House has requested several times. If the Commission does not wish to do so, we would like to understand the criteria for refusing.
Finally, Commissioner, we very much welcome Commissioner Almunia's pledge to closely involve Parliament in shaping competition policies. The economic crisis has clearly shown the need for greater democratic legitimacy of competition policies and, in this context, I assume that the incident with the document on vertical restraints was just a mistake. We recognise the independence of the Commission - and, as a liberal, I certainly do so - but we also expect the Commission to closely involve Parliament in shaping competition policies along the lines set out in the report.
We look forward to the Commission's response. Thank you, Mr President, for your indulgence.
Mr President, naturally, I would like to thank Mrs in 't Veld on behalf of my colleague and friend, Mr Almunia, for her report on competition policy 2008. I would also like to thank Mr Bütikofer and Mr Bielan who, as rapporteurs for the Committee on Industry, Research and Energy and the Committee on the Internal Market and Consumer Protection, also contributed to this report.
Mrs in 't Veld, the Commission has noted this year that Parliament's resolution tackles a great many issues, of which you reminded us a moment ago. In addition to the Commission's report on competition policy, it covers the Commission's reports on how the regulations operate and on the review of the regulations concerning concentrations.
As far as the Commission is concerned, your resolution has two objectives. First of all, this resolution allows us to further improve the content of our annual reports on competition policy and secondly, and more importantly, it will serve as the basis for the Commission to engage in detailed dialogue with Parliament. I will be sure to pass on to Mr Almunia your latest encouragement to take that dialogue with Parliament even further.
This dialogue is, in fact, essential to the good functioning of all policies, and in our opinion, that includes competition policy. Parliament has reminded us of its wish to see competition policy operating within the framework of the codecision procedure. Mrs in 't Veld, please allow me to speak frankly: the Commission does not have the authority to modify the provisions of the treaty regarding the legal basis applicable to this competition policy. However, we are prepared to examine, on a case-by-case basis, whether codecision can be applied to the new initiatives when their objectives go beyond the sphere of competence of competition.
On this point, you know that Commissioner Almunia announced in January that Parliament would be fully involved in all legislative initiatives relating to damages actions brought by private individuals. The Commission, like Parliament, does not believe that the current economic crisis can justify relaxing competition rules on the control of concentrations or on State aid. The Commission's current record clearly shows that it has remained very steadfast on these principles: preventing all distortions of competition, even during periods of crisis, whilst being flexible and open on procedures when necessary.
2008, the year in which this economic and financial crisis started, was very distinctive. The report on competition policy reflects the very ambitious work that the Commission has achieved in this context, in close cooperation with its partners at national and European level.
The crisis reached its nadir in 2009. The key chapter of this 2009 report will be dedicated to competition in the context of this economic and financial crisis. The report should be adopted in the second quarter of this year. It will be presented to Parliament by Commissioner Almunia. That will certainly be an opportunity for Parliament and the Commission to engage in constructive debate once again.
Mrs in 't Veld, in your speech, you also highlighted the issue of vertical restrictions, your proposed amendment. On this subject, Mrs in 't Veld, the Commission is convinced that it has found a reasonable balance.
On the one hand, exemption by category allows suppliers to select their distributors and reach an agreement with them on the conditions of resale for the products provided, both in terms of sales at physical sales outlets and online sales. That allows them to decide on the best way to distribute their products and protect their brand image.
On the other hand, approved distributors must be free to use the Internet, and the conditions applied to their online sales must be equivalent to the conditions approved for sales at physical sales outlets in order to avoid all unnecessary restrictions on their Internet usage. This means that the proposal contributes to the Commission's general policy of promoting the online market and online trade.
Mr President, the rapporteur referred to cartels. Now cartels existing and proving that they exist are two different matters. I know that in Ireland, particularly in the agricultural sector, many farmers believe that the factories operate a cartel. Being an island nation, transporting cattle - particularly now with the increased, almost draconian restrictions - is becoming more and more difficult, so the factories have it all to themselves.
It has to be noted that prices rise slowly, uniformly, but they drop quickly, uniformly. As a result, the price differential between cattle in Ireland and in Britain is anything between EUR 150 to EUR 200 a head. As I said, proving it might be difficult. However, maybe Commissioner Barnier might be able to use his good antenna to check it out and maybe help to take corrective action.
(DE) Mr President, to begin with, I would like to thank you and the Commissioner for your presentation and I would firstly like to point out that control of the content of the provisions of European competition law is very much in the interest of consumers. I am delighted that this time, the Commission has, for the first time, included its own chapter on competition law and its significance for consumers. That is particularly gratifying after a five-year barren spell in the communication of European competition policy on the part of the European Commission.
The difficult phase of the implementation of European competition law, concerning, in particular, the assistance rights and the assistance regulations of Member States for the banks, has yet to come. In 2008, that was not a problem. In this respect, the clear message that this report sends out is that the Commission must monitor this very carefully, so that the single market and also European consumers are not adversely affected by it.
In this context, the treatment of small and medium-sized enterprises is especially important. The report is clearly in favour of medium-sized industry receiving special treatment when it comes to the imposition of fines in cartel cases.
The vertical arrangements in the online market are tough in our view, but an assessment, as now proposed following the vote in the Committee on Economic and Monetary Affairs, seems premature in our opinion and therefore, we would like to stand by the report of the Economic Affairs Committee.
(ES) Mr President, the 2008 Report on Competition Policy includes, for the first time, a section on cartels and consumers. For the first time, too, it refers to the imposition of coercive fines. In addition, the report mentions important initiatives such as the accompanying guidelines to the climate energy package and a White Paper on damages actions for breach of antitrust rules.
The report also deals with the role of competition policy during the crisis. The effects of this policy have helped to stabilise and mitigate State aid. Once we begin to emerge from the crisis, it will be necessary to correct the distortions caused and restore a level playing field avoiding moral risk.
The report calls for the future of the automobile sector to be defined, for attention to be given to the problems experienced by SMEs, and for an investigation of the food industry distribution chain with follow up measures for dairy products.
It also advocates a more sophisticated and legitimate competition policy, strengthening Parliament's role. That is why we support it and I congratulate the rapporteur on the result achieved.
(LT) As shadow rapporteur, I would firstly like to congratulate my fellow Member, Mrs in 't Veld, for preparing an excellent report. I think that the report underlines clearly those areas to which the Commission should draw particular attention. First of all, there is the monitoring of State aid measures. During the crisis, the European Commission has given Member States the opportunity to apply State aid measures exclusively. As such measures were provided in a hurry, the Commission must examine whether these measures were used purposefully, whether they were productive, and whether the crisis caused a protectionist reaction by Member States, as protectionism and the division of the common market are damaging to competition and only weaken the European Union's position in the global economy. I am also pleased that the rapporteur took into account the opinion of the ITRE Committee on the problems of the European Union's internal energy market, in particular, the fact that it is impossible to ensure this market's competitiveness and general operation as long as there are energy islands and energy infrastructures are not interconnected and working properly.
The debate is closed.
The vote will take place at 12 noon on Tuesday, 9 March 2010.